 

Exhibit 10.1

Small World Kids, Inc.

INSTRUCTION SHEET FOR INVESTOR

To be read in conjunction with the entire attached Securities Purchase Agreement
and Investor Questionnaire. All capitalized terms used but not defined herein
shall have the meaning assigned to each such term in the Securities Purchase
Agreement.

A.         Complete the following items in the Securities Purchase Agreement,
and in the Investor Questionnaire:

 

             1.          Provide the information regarding the Investor
requested on the signature page to the Securities Purchase Agreement and in the
Investor Questionnaire. The Securities Purchase Agreement must be executed by an
individual authorized to bind the Investor.

 

             2.          Return the signed Securities Purchase Agreement and
Investor Questionnaire to:

 

Troy & Gould, Professional Corporation
1801 Century Park East, Suite 1600
Los Angeles, California 90067
Attn: David Ficksman Phone:
(310) 789-1290
Facsimile: (310) 789-1490

 

And fax copies to:

 

Small World Kids, Inc.
Attn: John Matise
Phone: (310) 645-9680
Facsimile: (310) 258-1195

 

B.          Instructions regarding the transfer of funds for the purchase of
Preferred Shares will be faxed to the Investor at a later date.

1


--------------------------------------------------------------------------------




 

SECURITIES PURCHASE AGREEMENT

Small World Kids, Inc.
5711 Buckingham Parkway
Culver City, CA  90230
Phone:  (310) 645-9680
Facsimile:  (310) 258-1195

Ladies and Gentlemen:

The undersigned investor (the “Investor”), hereby confirms its agreement with
you as follows:

1.             This Securities Purchase Agreement, including Annex I, and the
exhibits thereto (the “Agreement”) is made as of May 26, 2006 between Small
World Kids, Inc.(the “Company”) and the Investor with respect to the sale of
shares (the “Preferred Shares”) of the Company’s Class A-1 Convertible Preferred
Stock (the “Class A-1 Preferred Stock”). The powers, designations, preferences
and other rights of such of Class A-1 Preferred Stock are set forth on
Exhibit A.

2.             The Company and the Investor agree that the Investor will
purchase from the Company, and the Company will sell to the Investor, the number
of Preferred Shares set forth opposite the Investor’s name on the signature
page of this Agreement, at a purchase price per Preferred Share of $1.10,
pursuant to the Terms and Conditions for Purchase of Securities attached hereto
as Annex I and incorporated herein by reference as if fully set forth herein.
Unless otherwise requested by the Investor, certificates representing the
Preferred Shares will be registered in the Investor’s name and address as set
forth below.

The next page is the signature page.

 

2


--------------------------------------------------------------------------------




 

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

 

AGREED AND ACCEPTED:

 

COMPANY: SMALL WORLD KIDS, INC.

 

 

 

 

 

 

 

 



 

By:

 

 

 

 

John Matise

 

 

 

Chief Operating Officer

 

 

 

 

 

 

 

INVESTOR:

 

 

 

 

name of investor

 

 

 

 

 

 

 

 

Number of Preferred Shares:

 

 

 

 

 

 

By:

 

 

 

 

Signature of investor or authorized person

 

 

 

 

 

 

 

 

 

 

 

Its:

 

 

 

 

Title of authorized person

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

Contact Name:

 

 

 

Facsimile Number:

 

 

 

Email Address:

 

 

 

 

 

 

Name in which share certificates should be

 

 

registered (if different):

 

 

 

 

 

 

 

 

 

Social Security

 

 

 

or Tax I.D. No:

 

 

 

 

 

 

Address where share certificates should be sent

 

 

(if different):

 

 

 

3


--------------------------------------------------------------------------------


 

ANNEX I

TERMS AND CONDITIONS FOR PURCHASE OF SECURITIES

1.             Authorization. Subject to the terms and conditions in this
Annex I, the Company has authorized the sale of up to 12,000,000 shares of
Class A-1 Preferred Stock.

2.             Agreement to Sell and Purchase the Preferred Shares; Subscription
Date.

2.1           At the Closing (as defined in Section 2), the Company will sell to
the Investor, and the Investor will purchase from the Company, upon the terms
and conditions hereinafter set forth, the Preferred Shares.

2.2           The Company is entering into a substantially similar form of
Securities Purchase Agreement, including these Terms and Conditions, with the
other investors listed along with the Investor (the “Other Investors”). (The
Investor and the Other Investors are hereinafter sometimes collectively referred
to as the “Investors,” and the Securities Purchase Agreement to which these
Terms and Conditions are attached and the securities purchase agreements
executed by the Other Investors are hereinafter sometimes collectively referred
to as the “Purchase Agreements.”)

3.             Delivery of the at Closing. The completion of the purchase and
sale of the Preferred Shares (the “Closing”) shall occur no later than June 5,
2006 (the “Closing Date”), at the offices of Troy & Gould, Professional
Corporation, the Company’s counsel, it being understood however, that additional
Closings of the sale of Preferred Shares (“Additional Closings”) may occur from
time to time within 120 days of the initial Closing Date. At the Closing, the
Company shall deliver to the Investor (i) one or more stock certificates
representing, in the aggregate, the Preferred Shares, each such stock
certificate to be registered in the name of the Investor or, if so indicated on
the signature page of the Securities Purchase Agreement, in the name of a
nominee designated by the Investor. If neither the Investor nor a representative
of Investor is present at the Closing to take physical delivery of the
certificates, then delivery shall be deemed made at Closing by the transmission
of a facsimile of the certificates to the Investor (or nominee designated by the
Investor) followed by delivery by a nationally recognized overnight express
courier.

The Company’s obligation to issue the Preferred Shares to the Investor shall be
subject to the following conditions, any one or more of which may be waived by
the Company:

(a)           receipt by the Company, or the nominee designated by the Company,
as applicable, of a certified or official bank check or wire transfer of funds
in the full amount of the aggregate purchase price for the Preferred Shares;

(b)           other than with respect to the occurrence of any Additional
Closings, completion of the purchases and sales under the Agreements with the
Other Investors; and

 

1


--------------------------------------------------------------------------------




 

(c)           the accuracy of the representations and warranties made by the
Investors and the fulfillment of those undertakings of the Investors to be
fulfilled prior to the Closing.

The Investor’s obligation to purchase the Preferred Shares shall be subject to
the following conditions, any one or more of which may be waived by the
Investor:

(a)           the representations and warranties of the Company set forth herein
shall be true and complete as of the Closing Date in all material respects;

(b)           the Investor shall have received such documents as the Investor
shall reasonably have requested;

(c)           the Company shall not have experienced a Material Adverse Change
(as defined in paragraph 4.11);

(d)           the Company shall have delivered to the Investor a certificate of
its Chief Executive Officer dated as of the Closing Date certifying (i) that the
representations and warranties of the Company remain true as of the Closing
Date, (ii) that the Company has performed all covenants in the Agreements to be
performed by it on or prior to Closing Date, (iii)  that the Company has not
experienced a Material Adverse Change, (iv) that the Common Stock has not been
suspended from trading on the Over-the-Counter Bulletin Board (“OTCBB”), and
(v) that the Company is not subject to a stop order of the Securities and
Exchange Commission (the “SEC”) or any state securities agency;

(e)           together with the sale of Preferred Shares pursuant to this
Agreement, the Company shall have received from Investors at least $2,000,000
from the sale of Preferred Shares;

(f)            the existing holder of the Company’s Class A Convertible
Preferred Stock shall have converted such stock (including accrued dividends)
into approximately 4,908,158 Preferred Shares (the “Preferred Conversion
Shares”);

(g)           the holders of the Company’s outstanding indebtedness for borrowed
money other than Laurus Master Fund Ltd., Horizon Financial Services Group
(USA), Eddy Goldwasser and St. Cloud Capital Partners LP (“St. Cloud”) shall
have converted such indebtedness into 2,763,635 Preferred Shares;

(h)           the outstanding indebtedness owed to St. Cloud in the principal
amount of $2,500,000 shall have been restructured as provided in the Third
Amendment to Note Purchase Agreement (the “Third Amendment”) as follows (and St.
Cloud shall have executed and delivered the Third Amendment and surrendered the
old note for cancellation):

(1)           the Company shall prepay $50,000

(2)           the remaining principal amount shall be evidenced by two notes
(the “Notes”). The first note in the principal amount of $200,000 will be for
twelve months with monthly amortization payments at a 10% interest rate. The
second note will be for

 

2


--------------------------------------------------------------------------------




 

$2,250,000 with interest at 10% per annum, interest only payable on June 30,
2006 and September 15, 2006. Commencing September 16, 2006, payments will be
interest only each month through September 15, 2008 and commencing October 15,
2008, monthly amortization payments (based on a five-year amortization) with all
interest plus unpaid principal due on September 15, 2011. The second note will
be convertible into shares of the Common Stock of the Company at $4.00 per share
(subject to adjustment);

(i)            the Company shall have amended its Articles of Incorporation to
increase the authorized shares of Preferred Stock to 15,000,000 of which
12,000,000 shares shall be designated Class A-1 Convertible Preferred Stock;

(j)            the Company shall have executed and delivered a counterpart copy
of the Registration Rights Agreement referred to in Section 7.1; and

(k)           the Investors shall have received a legal opinion from Troy &
Gould, counsel to the Company, in form and substance acceptable to the
Investors.

4.             Representations, Warranties and Covenants of the Company. The
Company hereby represents and warrants to, and covenants with, the Investor, as
follows:

4.1           Subsidiaries; Organization. All of the subsidiaries of the Company
(the “Subsidiaries”) are set forth on Schedule 4.1(a). Each of the Company and
the Subsidiaries is duly organized and validly existing and is in good standing
under the laws of the jurisdiction of its organization. Each of the Company and
the Subsidiaries has full power and authority to own, operate and occupy its
properties and to conduct its business as presently conducted and as described
in Company’s SEC Documents (as defined in paragraph 4.4), and is registered or
qualified to do business and is in good standing in each jurisdiction in which
the failure to be so qualified would have a material adverse effect upon the
business, condition (financial or otherwise), business prospects, properties or
operations of the Company and its Subsidiaries, considered as one enterprise
(“Material Adverse Effect”), and no proceeding has been instituted in any such
jurisdiction, revoking, limiting or curtailing, or seeking to revoke, limit or
curtail, such power and authority or qualification.

4.2           Due Authorization and Valid Issuance. The Company has all
requisite power and authority to execute, deliver and perform its obligations
under the Purchase Agreement, the Third Amendment, the Notes and the
Registration Rights Agreement referred to in Section 7.1 (collectively, the
“Transaction Documents”), and the Agreements have been duly authorized and
validly executed and delivered by the Company and constitute legal, valid and
binding agreements of the Company enforceable against the Company in accordance
with their terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium or
similar laws affecting creditors’ and contracting parties’ rights generally and
except as enforceability may be subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

4.3           Non-Contravention. The execution and delivery of the Transaction
Documents by the Company, the issuance and sale of the Preferred Shares to be
sold by the

 

3


--------------------------------------------------------------------------------




 

Company under the Agreements, the fulfillment of the terms of the Agreements by
the Company and the consummation by the Company of the transactions contemplated
hereby and thereby will not (A) conflict with or constitute a violation of, or
default or require notice or consent (with the passage of time or otherwise)
under (i) any material bond, debenture, note or other evidence of indebtedness,
or under any material lease, contract, indenture, mortgage, deed of trust, loan
agreement, joint venture or other agreement or instrument to which the Company
or any of the Subsidiaries is a party or by which the Company or any of the
Subsidiaries or their respective properties are bound, (ii) the charter, by-laws
or other organizational documents of the Company or any of the Subsidiaries, or
(iii) any material law, administrative regulation, ordinance or order of any
court or governmental agency, arbitration panel or authority applicable to the
Company or any of the Subsidiaries or their respective properties, or (B) result
in the creation or imposition of any lien, encumbrance, claim, security interest
or restriction whatsoever upon any of the material properties or assets of the
Company or any of the Subsidiaries or an acceleration of indebtedness pursuant
to any obligation, agreement or condition contained in any material bond,
debenture, note or any other evidence of indebtedness or any material indenture,
mortgage, deed of trust or any other agreement or instrument to which the
Company or any of the Subsidiaries is a party or by which any of them is bound
or to which any of the property or assets of the Company or any of the
Subsidiaries is subject. No consent, approval, authorization or other order of,
or registration, qualification or filing with, any regulatory body,
administrative agency, or other governmental body in the United States is
required for the execution and delivery of the Transaction Documents by the
Company and the valid issuance and sale of the Preferred Shares to be sold by
the Company pursuant to the Agreements, other than such as have been made or
obtained, and except for any post-closing securities filings or notifications
required to be made under federal or state securities laws.

4.4           Reporting Status. The Company has filed in a timely manner all
documents that the Company was required to file under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”) during the 12 months preceding the
date of this Agreement, including all certifications and statements required by
(x) 13a-14 or 15d-14 under the Exchange Act or (y) 18 USC 1350 (Section 906 of
Sarbanes Oxley Act) (such filings, including all exhibits, supplements  and
amendments thereto, the “SEC Documents”). The SEC Documents and all other
materials filed with the Securities and Exchange Commission (the “SEC”) during
such period complied in all material respects with the SEC’s requirements as of
their respective filing dates, and the information contained therein as of the
dates thereof did not contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein in light of the circumstances under which they were made not
misleading.

4.5           Capitalization. The capitalization of the Company is as set forth
on Schedule 4.5. All outstanding shares are duly authorized, validly issued and
are fully paid and nonassessable. None of the outstanding shares has been
offered or issued in violation of federal or state securities laws, or in
violation of or subject to any preemptive rights or other rights to subscribe
for or purchase securities. The Company has not issued any capital stock since
December 31, 2005 other than pursuant to (i) employee benefit plans disclosed in
the SEC Documents, or (ii) outstanding warrants, options or other securities
disclosed in the SEC Documents. The Preferred Shares to be issued on the date
hereof, when issued in compliance with the provisions of the Agreements,
including without limitation payment in full of the

 

4


--------------------------------------------------------------------------------




 

consideration therefor, will be duly authorized, and the Preferred Shares and
the shares of the Common Stock issuable upon conversion of the Preferred Shares
(the “Conversion Shares”) when issued will be validly issued, fully paid and
nonassessable, and will not subject the holder to any liability as a result of
being a holder. Except as set forth on Schedule 4.5, there are no outstanding
rights (including, without limitation, preemptive rights), warrants or options
to acquire, or instruments convertible into or exchangeable for, any unissued
shares of capital stock or other equity interest in the Company or the
Subsidiaries, or any contract, commitment, agreement, understanding or
arrangement of any kind to which the Company is a party or of which the Company
has knowledge and relating to the issuance or sale of any capital stock of the
Company or the Subsidiaries, any such convertible or exchangeable securities or
any such rights, warrants or options. Without limiting the foregoing, no
preemptive right, co-sale right, right of first refusal, registration right
(except as set forth herein), or other similar right exists with respect to the
Preferred Shares or the Company’s Common Stock to be issued and sold by the
Company or the issuance and sale thereof. No further approval or authorization
of any stockholder, the Board of Directors of the Company or others is required
for the issuance and sale of the Preferred Shares or the Company’s Common Stock
by the Company. There are no stockholders’ agreements, voting agreements or
other similar agreements with respect to the Preferred Shares or the Company’s
Common Stock to which the Company is a party or, to the knowledge of the
Company, between or among any of the Company’s stockholders. Except as set forth
on Schedule 4.5, no holder of any of the securities of the Company has any
rights (“demand,” “piggyback” or otherwise) to have such securities registered
by reason of the intention to file, filing or effectiveness of a Registration
Statement (as defined in Section 7.1 hereof). The Company has duly reserved
sufficient shares of Common Stock for issuance upon conversion of the Preferred
Shares.

4.6           Legal Proceedings. There is no material legal or governmental
proceeding pending or, to the knowledge of the Company, threatened to which the
Company or any of the Subsidiaries is or may be a party or of which the business
or property of the Company or any of the Subsidiaries is subject. There is no
action, suit, proceeding, inquiry or investigation before or by any court,
public board or body (including, without limitation, the SEC) pending or, to the
knowledge of the Company, threatened against or affecting the Company or the
Subsidiaries or any of their respective business or properties, wherein an
unfavorable decision, ruling or finding could adversely affect the validity or
enforceability of, or the authority or ability of the Company to perform its
obligations under the Agreements.

4.7           No Violations. Neither the Company nor any Subsidiary is in
violation of its charter, bylaws, or other organizational document, or in
violation of any material law, administrative regulation, ordinance or order of
any court or governmental agency, arbitration panel or authority applicable to
the Company or any Subsidiary, or in default or violation (and there exists no
condition that, with the passage of time or otherwise, would constitute a
default or violation) in any respect in the performance of any material bond,
debenture, note or any other evidence of indebtedness in any indenture,
mortgage, deed of trust or any other material agreement or instrument to which
the Company or any Subsidiary is a party or by which the Company or any
Subsidiary is bound or by which the properties of the Company or any Subsidiary
are bound. Without limiting the generality of the foregoing, the Company is not
in violation of any of the rules, regulations or requirements of the OTCBB and
has no knowledge of any facts or circumstances which would reasonably lead to
suspension of the Common Stock by the OTCBB in the foreseeable future.

 

5


--------------------------------------------------------------------------------


4.8           Governmental Permits, Etc. The Company and the Subsidiaries
possess all necessary franchises, licenses, certificates and other
authorizations from any foreign, federal, state or local government or
governmental agency, department, or body that are currently necessary for the
operation of their respective business as currently conducted, except where the
failure to currently possess could not reasonably be expected to have a Material
Adverse Effect.

4.9           Intellectual Property. The Company and the Subsidiaries own or
possess sufficient rights to use all patents, patent rights, trademarks,
copyrights, licenses, inventions, trade secrets, trade names and know-how
(collectively, “Intellectual Property”) that are necessary for the conduct of
their respective businesses as now conducted. Neither the Company nor any
Subsidiary has received any notice of, or has any knowledge of, any infringement
of asserted rights of a third party with respect to any Intellectual Property,
and neither the Company nor any Subsidiary has any knowledge of any infringement
by a third party with respect to any Intellectual Property of the Company or any
Subsidiary.

4.10         Financial Statements. The consolidated financial statements of the
Company and the related notes contained in the SEC Documents present fairly, in
accordance with the rules and regulations of the SEC, the consolidated financial
position of the Company as of the dates indicated, and the results of its
operations and cash flows for the periods therein specified. Such financial
statements (including the related notes) have been prepared in accordance with
generally accepted accounting principles applied on a consistent basis
throughout the periods therein specified, except as set forth in the financial
statements (and the related notes).

4.11         No Material Adverse Change. Since December 31, 2005, there has not
been (i) any material adverse change in the financial condition or earnings of
the Company and the Subsidiaries taken as a whole, nor has any material adverse
event occurred with respect to the Company or the Subsidiaries, (ii) any
obligation, direct or contingent, that is material to the Company and the
Subsidiaries taken as a whole, incurred by the Company or any Subsidiary, except
obligations incurred in the ordinary course of business, (iii) any dividend or
distribution of any kind declared, paid or made on the capital stock of the
Company, or (iv) any loss or damage (whether or not insured) to the physical
property of the Company or any Subsidiary which has been sustained which has a
material adverse effect on the condition (financial or otherwise), earnings,
operations, business or business prospects of the Company and the Subsidiaries
taken as a whole. Since December 31, 2005, neither the Company nor any
Subsidiary has (a) sold, assigned, transferred, abandoned, mortgaged, pledged or
subjected to lien any of its material properties, tangible or intangible, or
rights under any material contract, permit, license, franchise or other
agreement or (b) waived or cancelled any material indebtedness or other material
obligations owed to the Company or such Subsidiary. The occurrence of any of the
events described in clauses (i) through (iv) and clauses (a) and (b) of this
paragraph is referred to as a “Material Adverse Change.”

4.12         No Manipulation of Securities. The Company has not taken and will
not, in violation of applicable law take, any action designed to or that might
reasonably be expected

6


--------------------------------------------------------------------------------




to cause or result in stabilization or manipulation of the price of the Common
Stock to facilitate the sale or resale of the Preferred Shares.

4.13         OCTBB Status. The Common Stock is traded on the OTCBB. The Company
has no reason to believe that the Common Stock will be ineligible for quotation
on the OTCBB.

4.14         Insurance. The Company and the Subsidiaries maintain and will
continue to maintain insurance against loss or damage by fire or other casualty
and such other insurance, including, but not limited to, product liability
insurance, in such amounts and covering such risks as is reasonably adequate
consistent with industry practice for the conduct of their respective businesses
and the value of their respective properties.

4.15         Tax Matters. The Company and the Subsidiaries have filed all
material federal, state, local and foreign income and franchise and other tax
returns required to be filed by them in any jurisdiction to which they are
subject, and have paid or accrued all taxes due in accordance therewith; and no
tax deficiency has been determined adversely to the Company or any Subsidiary
which has had (nor does the Company or the Subsidiaries have any knowledge of
any tax deficiency which, if determined adversely to the Company or any of the
Subsidiaries, would reasonably be expected to have) a Material Adverse Effect.

4.16         Investment Company. The Company is not an “investment company”
within the meaning of such term under the Investment Company Act of 1940 and the
rules and regulations of the SEC thereunder.

4.17         No Registration. No form of general solicitation or general
advertising was used by the Company or, to the best of its knowledge, any other
Person acting on behalf of the Company, in respect of the Preferred Shares or in
connection with the offer and sale of the Preferred Shares. Assuming the
accuracy of the representations and warranties made by, and compliance with the
covenants of, (i) the Investors in Section 5 of the Terms and Conditions to each
of the Agreements, no registration of the Preferred Shares under the Securities
Act is required in connection with the offer and sale of the Preferred Shares by
the Company to the Investors as contemplated by the Agreements.

4.18         Internal Accounting Controls. The Company and the Subsidiaries
maintain a system of internal accounting controls sufficient, in the judgment of
the Company’s board of directors, to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of consolidated financial statements in conformity with generally
accepted accounting principles and to maintain asset accountability,
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Company has established disclosure
controls and procedures (as defined in Exchange Act Rules 13a-15(e) and
15d-15(e) for the Company and designed such disclosure controls and procedures
to ensure that material information relating to the Company, is made known to
the certifying officers by others within those entities, particularly during the
period in which the Company’s Form 10-KSB or

7


--------------------------------------------------------------------------------




10-QSB, as the case may be, is being prepared. The Company’s certifying officers
have evaluated the effectiveness of the Company’s controls and procedures as of
the end of the period covered by the most recently filed Form 10-KSB (such date,
the “Evaluation Date”). The Company presented in its most recently filed
Form 10-KSB the conclusions of the certifying officers about the effectiveness
of the disclosure controls and procedures based on their evaluations as of the
Evaluation Date. Since the Evaluation Date, there have been no significant
changes in the Company’s internal controls (as such term is defined in Exchange
Act Rules 13a-15(f) that has affected, or is reasonably likely to materially
affect, the Company’s internal controls over financial reporting.

4.19         Form D. Subject to the continuing accuracy of the representations
and warranties made by, and compliance with the covenants of, the Investors in
Section 5 of the Terms and Conditions to each of the Agreements the Company
agrees to file one or more Form D with respect to the Preferred Shares on a
timely basis as required under Regulation D under the Securities Act to claim
the exemption provided by Rule 506 of Regulation D and to provide a copy thereof
to the Investors and their counsel promptly after such filing.

4.20         Integration and Future Financings

(a)           The Company shall not, and shall use its best efforts to ensure
that no affiliate of the Company shall, sell, offer for sale or solicit offers
to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the Securities Act) that would be integrated with the Offering in a
manner that would require the registration of the issuance of the Preferred
Shares under the Securities Act, or cause the sale of the Preferred Shares to
the Investors to be integrated with prior offerings by the Company.

4.21         Use of Proceeds. The Company will use the net proceeds from the
sale of the Preferred Shares for working capital and general corporate purposes.

4.22         No Undisclosed Events, Liabilities, Developments or Circumstances.
No event, liability, development, circumstance or transaction has occurred or
exists, with respect to the Company or any Subsidiary or their respective
business, properties, prospects, operations or financial condition, that would
be required to be disclosed by the Company under applicable securities laws
(including pursuant to the anti-fraud provisions thereof) on a registration
statement on Form SB-2 filed with the SEC relating to an issuance and sale by
the Company of its Common Stock and which has not been publicly announced.

4.23         Employee Relations. Neither the Company nor any Subsidiary is a
party to any collective bargaining agreement or employs any member of a union.
The Company and its Subsidiaries believe that their relations with their
employees are good. No executive officer of the Company (as defined in
Rule 501(f) under the Securities Act) has notified the Company that such officer
intends to leave the Company or otherwise terminate such officer’s employment
with the Company. No executive officer of the Company, to the knowledge of the
Company, is, or is now expected to be, in violation of any material term of any
employment contract, confidentiality, disclosure or proprietary information
agreement, non-competition agreement, or any other contract or agreement or any
restrictive covenant, and, to the knowledge of the Company, the continued
employment of each such executive officer does not subject the

8


--------------------------------------------------------------------------------




Company or any Subsidiary to any material liability with respect to any of the
foregoing matters. The Company and its Subsidiaries are in compliance with all
federal, state, local and foreign laws and regulations respecting employment and
employment practices, terms and conditions of employment and wages and hours,
except where failure to be in compliance could not, either individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.

4.24         Sarbanes-Oxley Act. The Company is in compliance with any and all
applicable requirements of the Sarbanes-Oxley Act of 2002 that are effective as
of the date hereof, and any and all applicable rules and regulations promulgated
by the SEC thereunder that are effective as of the date hereof.

5.             Representations, Warranties and Covenants of the Investor.

5.1           The Investor represents and warrants to, and covenants with, the
Company that:  (i) the Investor is an “accredited investor” as defined in
Rule 501 of Regulation D under the Securities Act , and the Investor is also
knowledgeable, sophisticated and experienced in making, and is qualified to make
decisions with respect to, investments in securities presenting an investment
decision like that involved in the purchase of the Preferred Shares, including
investments in securities issued by the Company and investments in comparable
companies, and has requested, received, reviewed and considered all information
it deemed relevant in making an informed decision to purchase the Preferred
Shares; (ii) the Investor is acquiring the Preferred Shares in the ordinary
course of its business and for its own account for investment only and with no
present intention of distributing any of such Preferred Shares or any
arrangement or understanding with any other persons regarding the distribution
of such Preferred Shares; (iii) the Investor will not, directly or indirectly,
offer, sell, pledge, transfer or otherwise dispose of (or solicit any offers to
buy, purchase or otherwise acquire or take a pledge of) any of the Preferred
Shares except in compliance with the Securities Act, applicable state securities
laws and the respective rules and regulations promulgated thereunder, except
that the Investor may pledge the Preferred Shares in connection with a bona fide
margin account or other loan or financing; (iv) the Investor and the Investor’s
representatives, if any, have been solely responsible for the Investor’s own
“due diligence” investigation of the Company and its management and business,
for its own analysis of the merits and risks of this investment, and for the
Investor’s own analysis of the fairness and desirability of the terms of the
investment; and (v) the Investor has, in connection with its decision to
purchase the Preferred Shares, relied only upon the SEC Documents and the
representations and warranties of the Company contained herein. The Investor
understands that its acquisition of the Preferred Shares has not been registered
under the Securities Act or registered or qualified under any state securities
law in reliance on specific exemptions therefrom, which exemptions may depend
upon, among other things, the bona fide nature of the Investor’s investment
intent as expressed herein. The Investor has completed or caused to be completed
and delivered to the Company the Investor Questionnaire attached to this Annex I
as Exhibit A, which completed questionnaire is true, correct and complete in all
material respects.

5.2           The Investor hereby covenants with the Company not to make any
sale of the Shares or the Conversion Shares without complying with the
provisions of this Agreement, and the Investor acknowledges that the
certificates evidencing the Preferred Shares and the

 

9


--------------------------------------------------------------------------------


Conversion Shares will be imprinted with a legend that prohibits their transfer
except in accordance therewith.

5.3           The Investor further represents and warrants to, and covenants
with, the Company that (i) the Investor has full right, power, authority and
capacity to enter into this Agreement and to consummate the transactions
contemplated hereby and has taken all necessary action to authorize the
execution, delivery and performance of this Agreement, and (ii) this Agreement
constitutes a valid and binding obligation of the Investor enforceable against
the Investor in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ and contracting parties’ rights generally and
except as enforceability may be subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

5.4           The Investor understands that nothing in the SEC Documents, this
Agreement or any other materials presented to the Investor in connection with
the purchase and sale of the Preferred Shares constitutes legal, tax or
investment advice. The Investor has consulted such legal, tax and investment
advisors as it, in its sole discretion, has deemed necessary or appropriate in
connection with its purchase of the Preferred Shares.

6.             Survival of Representations, Warranties and Agreements.
Notwithstanding any investigation made by any party to this Agreement, all
covenants, agreements, representations and warranties made herein by the Company
and the Investor shall survive the execution of this Agreement, the delivery to
the Investor of the Preferred Shares being purchased and the payment therefor.

7.             Registration of the Shares and the Preferred Shares; Compliance
with the Securities Act.

7.1           Piggy-Back Registrations. If at any time the Company shall
determine to prepare and file with the SEC a registration statement relating to
an offering for its own account or the account of others under the Securities
Act of any of its equity securities, other than on Form S-4 or Form S-8 (each as
promulgated under the Securities Act) or their then equivalents relating to
equity securities to be issued solely in connection with any acquisition of any
entity or business or equity securities issuable in connection with the stock
option or other employee benefit plans, then the Company shall include in such
registration statement all or any part of the Conversion Shares the Investor
requests to be registered, subject to customary underwriter cutbacks. The terms
of such registration rights shall be set forth in a Registration Rights
Agreement substantially in the form of Exhibit B attached herein.

7.2           Rule 144. The Company covenants that it will file the reports
required to be filed by it under the Securities Act and the Exchange Act and the
rules and regulations adopted by the SEC thereunder (or, if the Company is not
required to file such reports, it will, upon the request of the Investor holding
Securities purchased hereunder made after the first anniversary of the Closing
Date, make publicly available such information as necessary to permit sales of
the Conversion Shares pursuant to Rule 144 under the Securities Act), and it
will take such further action as the Investor may reasonably request, all to the
extent required from time to

10


--------------------------------------------------------------------------------




time to enable the Investor to sell the Conversion Shares purchased hereunder
without registration under the Securities Act within the limitation of the
exemptions provided by (a) Rule 144 under the Securities Act, as such rule may
be amended from time to time, or (b) any similar rule or regulation hereafter
adopted by the SEC.

8.             Covenants (post Closing).

8.1           Participation in Future Financing.

(a)           From the date hereof until 36 months from the date hereof, upon
any equity financing by the Company which the Company proposes to undertake (a
“Subsequent Financing”), the Investor shall have the right to participate in
such Subsequent Financing in amount so that the Investor may maintain the
Investor’s percentage stock ownership in the Company on a fully-diluted,
as-converted basis arising from and as of the date of the Investor’s purchase of
Preferred Shares. Notwithstanding the foregoing, the provisions of this
Section 8.1 shall not apply to (i) the issuance of any additional shares
approved by the Company’s Board of Directors to employees, officers, or
directors of, or advisors or consultants to, the Company pursuant to its stock
purchase or option plans, (ii) Common Stock issued pursuant to strategic
partnering arrangements relating to distribution, supply or customer
acquisition, as approved by the Board of Directors, (iii) the issuance of any
additional shares pursuant to the exercise or conversion of warrants and options
of the Company issued as of the Closing Date; and (iv) the issuance of the
Preferred Shares to Other Investors and the issuance of the Preferred Conversion
Shares together with the conversion of such Shares.

(b)           The Company shall deliver to the Investor a written notice of its
intention to effect a Subsequent Financing (“Pre-Notice”), which Pre-Notice
shall ask the Investor if it wants to review the details of such financing. Upon
the written request of the Investor for the details of such financing (but
subject to the provisions of (c) below), and only upon such a request by such
Purchaser, the Company shall promptly, but no later than two business days after
such request, deliver a notice that describes such details (a “Subsequent
Financing Notice”) to Investor. The Subsequent Financing Notice shall describe
in reasonable detail the proposed terms of such Subsequent Financing, the amount
of proceeds intended to be raised thereunder, the person(s) if any, with whom
such Subsequent Financing is proposed to be effected, and attached to which
shall be a term sheet or similar document relating thereto.

(c)           If the Investor desires to participate in such Subsequent
Financing, the Investor must provide written notice to the Company by not later
than 5:30 p.m. (Los Angeles time) on the 10th calendar day after Investor has
been sent the Pre-Notice that the Investor is willing to participate in the
Subsequent Financing, the amount of the Investor participation, and that the
Investor has such funds ready, willing, and available for investment on the
terms set forth in the Subsequent Financing Notice. If the Company receives no
notice from the Investor as of 10th calendar day after the Investor receives the
Pre-Notice, the Investor shall be deemed to have notified the Company that it
does not elect to participate and the Company may effect such Subsequent
Financing on the terms set forth in the Subsequent Financing Notice.

(d)           The Company must provide the Investor with a second Subsequent
Financing Notice, and the Investor will again have the right of participation
set forth above in

11


--------------------------------------------------------------------------------




this Section 8.1, if the Subsequent Financing subject to the initial Subsequent
Financing Notice is not consummated for any reason on substantially the terms
set forth in such Subsequent Financing Notice within 90 days after the date of
the initial Subsequent Financing Notice.

(e)           Upon exercise of any of the rights granted to the Investor
hereunder, such Investor’s right shall be conditioned upon the Investor entering
into the same documents agreed to by the third party investors in the Subsequent
Financing.

8.2           Observer. During the period that the Investor holds Preferred
Shares, the Investor shall have the right to attend (but not participate) in all
board of director meetings and receive such materials as are disseminated to the
Company’s directors. The Investor acknowledges and agrees that the Investor
shall be subject to the Company’s Insider Trading Policy in effect from time to
time.

9.             Notices. All notices, requests, consents and other communications
hereunder shall be in writing, shall be mailed (A) if within the United States
by first-class registered mail, Express Mail or nationally recognized overnight
express courier, postage prepaid, or by facsimile, or (B) if delivered from
outside the United States, by International Federal Express or facsimile, and
shall be deemed given (i) if delivered by first-class registered mail, three
business days after so mailed, (ii) if delivered by Express Mail or a nationally
recognized overnight carrier, one business day after so mailed, (iii) if
delivered by International Federal Express, two business days after so mailed,
(iv) if delivered by facsimile, upon electronic confirmation of receipt and
shall be delivered as addressed as follows:

               

(a)

 

if to the Company, to:

 

 

 

 

 

Small World Kids, Inc.
5711 Buckingham Parkway
Culver City, California 90230
Attention: John Matise
Phone: (310) 645-9680
Fax: (310) 268-1195

 

 

 

 

 

with a copy to:

 

 

 

 

 

Troy & Gould, Professional Corporation
1801 Century Park East, Suite 1600
Los Angeles, California 90067

Attn: David Ficksman
Phone: (310) 789-1290
Facsimile: (310) 789-1490

 

(b)           if to the Investor, at its address on the signature page hereto,
or at such other address or addresses as may have been furnished to the Company
in writing

10.           Changes. This Agreement may not be modified or amended except
pursuant to an instrument in writing signed by the Company and the Investor.

 

12


--------------------------------------------------------------------------------


11.           Headings. The headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be part of this Agreement.

12.           Severability. In case any provision contained in this Agreement
should be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby.

13.           Governing Law. This Agreement shall be governed by, and construed
in accordance with, the internal laws of the State of California, without giving
effect to the principles of conflicts of law.

14.           Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto pertaining to the subject matter hereof, and any and
all other written or oral agreements relating to such subject matter are
expressly cancelled.

15.           Finders’ Fees. Neither the Company nor the Investor nor any
affiliate thereof has incurred any obligation which will result in the
obligation of the other party to pay any finder’s fee or commission in
connection with this transaction, except for fees payable by the Company to the
Placement Agent.

16.           Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one instrument, and shall become effective
when one or more counterparts have been signed by each party hereto and
delivered (including by facsimile) to the other parties.

17.           Confidential Information; 8-K Filing. Investor represents to the
Company that, at all times during the Company’s offering of the Preferred
Shares, Investor has maintained in confidence all non-public information
regarding the Company received by Investor from the Company or its agents, has
not traded in the Company’s securities on the basis of any non-public
information and covenants that it will continue to maintain in confidence such
information until such information becomes generally publicly available, other
than through a violation of this provision by Investor or its agents. Within two
(2) business days after the Closing Date, the Company shall file a Form 8-K
concerning the Agreements and the transactions contemplated thereby, which
Form 8-K shall attach a Form of the Securities Purchase Agreement and the
Registration Rights Agreement as exhibits to such Form 8-K (the “8-K Filing”).
From and after the 8-K Filing, the Company hereby acknowledges that no Investor
shall be in possession of any material nonpublic information received from the
Company or any of its respective officers, directors, employees or agents, that
is not disclosed in the 8-K Filing.

18.           Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the successors and permitted assigns of the Company and
the Investor, including without limitation and without the need for an express
assignment, affiliates of the Investor. With respect to transfers that are not
made pursuant to the Registration Rights Agreement, the rights and obligations
of an Investor under this Agreement shall be automatically assigned by the
Investor to any transferee of all or any portion of the Investor’s Shares who is
a Permitted Transferee (as defined below); provided, however, that within two
business days prior to the transfer, (i) the Company is provided notice of the
transfer including the name and address of the

13


--------------------------------------------------------------------------------


transferee and the number of Shares transferred; and (ii) that such transferee
agrees in writing to be bound by the terms of this Agreement. (For purposes of
this Agreement, a “Permitted Transferee” shall mean any person who (a) is an
“accredited investor,” as that term is defined in Rule 501(a) of Regulation D
under the Securities Act and (b) is a transferee of at least 25% of the
Investor’s Shares received in a transaction permitted under the securities laws
of the United States). Upon any transfer permitted by the second sentence of
this Section 18, the Company shall be obligated to such transferee to perform
all of its covenants under this Agreement as if such transferee were an
Investor.

19.           Expenses. The Company shall pay the actual reasonable legal fees
and expense of one counsel (up to $50,000) for the Investors, provided that if
the Closing does not occur for any reason other than the breach by the Company,
the Investors shall bear such fees and expenses.

20.           Access to Information. From and after the date hereof through the
Closing, on reasonable notice to the Company, the Company shall permit access
to, and shall make available to the Investors’ representatives and their counsel
for inspection, such information and documents as the Investors reasonably
request, and shall make available at reasonable times and to a reasonable extent
officers and employees of the Company (who are at the Vice President level and
above) to discuss the business and affairs of the Company.

21.           Further Assurances. The Company shall provide such further
documentation and take such further steps as may be reasonably requested by
Investors in connection with the issuance and sale of the Preferred Shares and
the Company’s obligations pursuant to the Transaction Documents.

22.           Exculpation Among Investors. Each Investor agrees that no Investor
nor the respective controlling persons, officers, directors, partners, agents,
or employees of any Investor shall be liable to any other Investor for any
action heretofore or hereafter taken or omitted to be taken by any of them in
connection with this Agreement. In particular, each Investor acknowledges that
Frontera Group, LLC has acted as “lead” Investor in negotiating this Agreement
and the other Transaction Documents and has retained the services of Sheppard,
Mullin, Richter & Hampton LLP (“Sheppard”) to act as its special counsel in
connection herewith. Each Investor acknowledges that Sheppard is representing
only Frontera Group, LLC though the other Investors may receive some benefit
from its services, that there is no attorney-client relationship between
Sheppard and any of the other Investors, and thus Sheppard shall not be liable
to any other Investor for any other action heretofore or hereafter taken or
omitted to be taken by Sheppard in connection with this Agreement and/or any
other Transaction Document.

14


--------------------------------------------------------------------------------


Schedule I

Investors

[Names]

 


--------------------------------------------------------------------------------


EXHIBIT A

SMALL WORLD KIDS, INC. INVESTOR QUESTIONNAIRE
(ALL INFORMATION WILL BE TREATED CONFIDENTIALLY)

To:          Small World Kids, Inc.

This Investor Questionnaire (“Questionnaire”) must be completed by each
potential investor in connection with the offer and sale of shares of the
Company’s Class A-1 Convertible Preferred Stock (the “Preferred Shares”). The
Preferred Shares are being offered and sold by Small World Kids, Inc. (the
“Company”) without registration under the Securities Act of 1933, as amended
(the “Act”), and the securities laws of certain states, in reliance on the
exemptions contained in Section 4(2) of the Act and on Regulation D promulgated
thereunder and in reliance on similar exemptions under applicable state laws.
The Company must determine that a potential investor meets certain suitability
requirements before offering or selling the Preferred Shares to such investor.
The purpose of this Questionnaire is to assure the Company that each investor
will meet the applicable suitability requirements. The information supplied by
the potential investor will be used in determining whether such investor meets
such criteria, and reliance on the private offering exemption from registration
is based in part on the information supplied in this Questionnaire.

This Questionnaire does not constitute an offer to sell or a solicitation of an
offer to buy any security. Except as expressly permitted herein, the potential
investor’s answers are to be kept strictly confidential. However, by signing
this Questionnaire the potential investor will be authorizing the Company to
provide a completed copy of this Questionnaire to such parties as the Company
deems appropriate in order to ensure that the offer and sale of the Securities
will not result in a violation of the Act or the securities laws of any state,
and that the potential investor otherwise satisfies the suitability standards
applicable to purchasers of the Securities. All potential investors must answer
all applicable questions and complete, date and sign this Questionnaire. Please
print or type the responses and attach additional sheets of paper if necessary
to complete the answers to any item.

A.            BACKGROUND INFORMATION

Name:                                                                                                                                                                                                    

Business
Address:                                                                                                                                                                             

(Number and Street)

                                                                                                                                                                                                                               

(City)                                                                                     
(State)                                                                    (Zip
Code)

Telephone Number:
(___)                                                                                                                                                                 

Residence
Address:                                                                                                                                                                           

(Number and Street)

                                                                                                                                                                                                                               

(City)                                                                                     
(State)                                                                    (Zip
Code)

Telephone Number:
(___)                                                                                                                                                                 

A-2


--------------------------------------------------------------------------------




 

If an individual:

Age:       _____  Citizenship:              _______________  Where registered to
vote:              ____________

If a corporation, partnership, limited liability company, trust or other entity:

Type of entity:     
____________________________________________________________

State of formation:               __________________  Date of formation:   
__________________

Social Security or Taxpayer Identification No.               
____________________________________

Send all correspondence to (check one):         ___ Residence Address     ___
Business Address

B.            STATUS AS ACCREDITED INVESTOR

The undersigned is an “accredited investor” as such term is defined in
Regulation D under the Act, as at the time of the sale of the Preferred Shares
the undersigned falls within one or more of the following categories (Please
initial one or more, as applicable)(1)

(1)           a bank as defined in Section 3(a)(2) of the Act, or a savings and
loan association or other institution as defined in Section 3(a)(5)(A) of the
Act whether acting in its individual or fiduciary capacity; a broker or dealer
registered pursuant to Section 15 of the Securities Exchange Act of 1934; an
insurance company as defined in Section 2(13) of the Act; an investment company
registered under the Investment Corporation Act of 1940 or a business
development company as defined in Section 2(a)(48) of that Act; a Small Business
Investment Corporation licensed by the U.S. Small Business Administration under
Section 301(c) or (d) of the Small Business Investment Act of 1958; a plan
established and maintained by a state, its political subdivisions, or any agency
or instrumentality of a state or its political subdivisions for the benefit of
its employees, if such plan has total assets in excess of $5,000,000; an
employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974 if the investment decision is made by a plan fiduciary, as
defined in Section 3(21) of such Act, which is either a bank, savings and loan
association, insurance company, or registered investment adviser, or if the
employee benefit plan has total assets in excess of $5,000,000 or, if a
self-directed plan, with the investment decisions made solely by persons that
are accredited investors;

(2)           a private business development company as defined in
Section 202(a)(22) of the Investment Advisers Act of 1940;

(3)           an organization described in Section 501(c)(3) of the Internal
Revenue Code of 1986, as amended, corporation, Massachusetts or similar business
trust, or partnership, not formed for the specific purpose of acquiring the
Securities offered, with total assets in excess of $5,000,000;

--------------------------------------------------------------------------------

(1)             As used in this Questionnaire, the tem “net worth” means the
excess of total assets over total liabilities.  In computing net worth for the
purpose of subsection (4), the principal residence of the investor must be
valued at cost, including cost of improvements, or at recently appraised value
by an institutional lender making a secured loan, net of encumbrances.  In
determining income, the investor should add to the investor’s adjusted gross
income any amounts attributable to tax exempt income received, losses claimed as
a limited partner in any limited partnership, deductions claimed for depiction,
contributions to an IRA or KEOGH retirement plan, alimony payments, and any
amount by which income from long-term capital gains has been reduced in arriving
at adjusted gross income.

A-3


--------------------------------------------------------------------------------




 

(4)           a natural person whose individual net worth, or joint net worth
with that person’s spouse, at the time of such person’s purchase of the
Preferred Shares exceeds $1,000,000;

(5)           a natural person who had an individual income in excess of
$200,000, or joint income with that person’s spouse in excess of $300,000, in
2004 and 2005 and has a reasonable expectation of reaching the same income level
in 2006;

(6)           a trust, with total assets in excess of $5,000,000, not formed for
the specific purpose of acquiring the Securities offered, whose purchase is
directed by a sophisticated person as described in Rule 506(b)(2)(ii) of
Regulation D; and

(7)           an entity in which all of the equity owners are accredited
investors (as defined above).

C.            REPRESENTATIONS

The undersigned hereby represents and warrants to the Company as follows:

1.             Any purchase of the Preferred Shares would be solely for the
account of the undersigned and not for the account of any other person or with a
view to any resale, fractionalization, division, or distribution thereof.

2.             The information contained herein is complete and accurate and may
be relied upon by the Company, and the undersigned will notify the Company
immediately of any material change in any of such information occurring prior to
the closing, if any, with respect to the purchase of Preferred Shares by the
undersigned or any co-purchaser.

3.             There are no suits, pending litigation, or claims against the
undersigned that could materially affect the net worth of the undersigned as
reported in this Questionnaire.

4.             The undersigned is aware that, the Preferred Shares and the
Conversion Shares will not be subject to ready liquidation. The overall
commitment of the undersigned to investments which are not readily marketable is
not excessive in view of the undersigned’s net worth and financial
circumstances, and any purchase of the Preferred Shares will not cause such
commitment to become excessive. The undersigned is able to bear the economic
risk of an investment in the Securities.

5.             In addition to reviewing the Company’s filings with the
Securities and Exchange Commission, the undersigned has carefully considered the
potential risks relating to the Corporation and a purchase of the Preferred
Shares, and fully understands that the Securities are speculative investments
which involve a high degree of risk of loss of the undersigned’s entire
investment.

A-4


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the undersigned has executed this Questionnaire as of this
26th day of May, 2006, and declares under oath that it is truthful and correct.

 

 

Print Name

 

 

 

 

 

By:

 

 

 

 

 

 Signature

 

 

 

 

 

Title:

 

 

 

 

 

 (required for any purchaser that is a corporation, partnership, trust or other
entity)

 

A-5


--------------------------------------------------------------------------------